Opinion by

Greene, J.
This was an action of slander. A judgment was rendered against the defendant for twenty dollars damages, and costs to the same amount. In the taxation of costs, the defendant was charged with the amount which he had made in the case, in addition to the sum of twenty dollars on the plaintiff’s costs. On a motion to re-tax, it was ordered that only twenty dollars of the costs made by either party be taxed to the defendants.
The errors assigned are upon the proceeding of the court below in the re-taxation of costs. It is claimed that the costs as re-taxed are not in accordance with the judgment, and that the defendant should pay his own costs in the case, in addition to the twenty dollars of plaintiff’s costs. The judgment was rendered under the 33d Section of the Practice Act, Rev. Stat. 475, which provides, “ that in all actions of tort, brought originally in any of the district courts, if the plaintiff recover less than lift'- dollars, such plaintiff shall re*427cover no moro costs than damages.” This evidently applies to the costs generally in a caso, whether made by the plaintiff or defendant; and upon a judgment so rendered, the plaintiff can recover no more cost than damage. In legal contemplation, it can make no difference by which party the costs are made. Ordinarily, the successful party recovers his costs. This extends, indiscriminately, to all the costs pertaining to the ease, whether made by himself or the opposing party. Under the above special provision of the statute, the plaintiff can only recover in proportion to the amount of damages, and is necessarily as liable for the balance of the costs in the case, as if the judgment had been for the defendant.
Judgment affirmed.